Citation Nr: 0819834	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  02-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1976 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  

The veteran's claim has been remanded by the Board in May 
2004, February 2006, and August 2006.  The veteran testified 
before the undersigned at a hearing at the RO in May 2006.  
The transcript is included in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he had been receiving benefits 
from the Social Security Administration (SSA) since 1986.  
The Board notes that 38 C.F.R. § 3.159(c)(2) requires VA to 
make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not 
exist or that further efforts would be futile.  Thus, upon 
remand, SSA should be contacted and the veteran's records 
associated with his claims file.

The most recent VA examination for purposes of evaluating the 
veteran's claim was performed in September 2007.  The 
September 2007 VA examination report indicated that the 
veteran is unable to work due to back pain, a persecutory 
delusional system, anhedonia, isolation, and irritability.  
The examiner did not provide an opinion as to how the 
veteran's service-connected paranoid schizophrenia alone 
affected his industrial capability.  An addendum should be 
provided from the most recent VA examination report that is 
consistent with this remand.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA all records 
related to the 
veteran's claim for Social Security 
benefits, including copies of all 
decisions or adjudications. 

2.	The claims folder should be transferred 
to the VA 
examiner who conducted the September 2007 
VA  examination.  The VA examiner is 
specifically requested to prepare an 
addendum to comment on the degree of 
industrial impairment due to solely to the 
veteran's service-connected paranoid 
schizophrenia.  A complete rationale 
should be provided for any proffered 
opinions.  If the September 2006 examiner 
is no longer available, or if this 
examiner determines that another 
examination would be helpful, the veteran 
should be scheduled for a new VA 
examination with the same instructions.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal.  The RO should determine whether 
the case should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  38 C.F.R.§ 3.321(b)(1) 
(2007).  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



